         Case 7:20-cv-00648-LSC Document 28 Filed 01/15/21 Page 1 of 11                     FILED
                                                                                   2021 Jan-15 PM 01:31
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION
 WARRIOR MET COAL                         )
 MINING, LLC,                             )
                                          )
         Plaintiff,
                                          )
   v.                                     )             7:20-cv-00648-LSC
                                          )
 UNITED MINE WORKERS
                                          )
 OF AMERICA, DISTRICT 20,
                                          )
 et al.,
                                          )
         Defendants.                      )


                           MEMORANDUM OF OPINION

        Before the Court are Plaintiff Warrior Met Coal Mining, LLC’s (“WMC” or

“Plaintiff”) Motion for Summary Judgment (doc. 17) and Defendants United Mine

Workers of America, District 20 (“District 20”); United Mine Workers of America,

Local Union 2245 (“Local 2245”); and Bradley Nix’s (“Nix”) (collectively,

“Defendants”) Motion for Summary Judgment (doc. 18). This action arises out

Nix’s termination and the subsequent arbitration proceeding. Plaintiff filed this

action seeking the vacatur of the arbitrator’s award, and Defendants have

counterclaimed seeking the enforcement of the award. For the reasons stated below,

Plaintiff’s motion is due to be granted. Defendants’ motion is due to be denied.


                                    Page 1 of 11
          Case 7:20-cv-00648-LSC Document 28 Filed 01/15/21 Page 2 of 11




    I.      BACKGROUND 1


         WMC operates a coal mine located in Brookwood, Alabama. The United

Mine Workers, through District 20 and Local 2245, are the collective bargaining

representatives for miners employed by WMC. Defendants and WMC have a

collective bargaining agreement (“CBA”). The CBA governs the employment

relationship between WMC and employees who are members of the union. The

pertinent parts provide that:

         Article XV—Miscellaneous
         ....

         Section (g)   Attendance Control

         (1) The Employer shall administer a four (4) strike attendance policy
             for all absences (whether excused or unexcused). Progressive
             discipline under the attendance policy shall proceed as follows:

                Strike 1 = verbal warning
                Strike 2 = written warning
                Strike 3 = suspension (minimum of 2 days)
                Strike 4 = discharge


1       The facts set out in this opinion are gleaned from the parties’ submissions of facts claimed
to be undisputed, their respective responses to those submissions, and the Court’s own
examination of the evidentiary record. These are the “facts” for summary judgment purposes
only. They may not be the actual facts. See Cox v. Adm’r U.S. Steel & Carnegie Pension Fund,
17 F.3d 1386, 1400 (11th Cir. 1994). The Court is not required to identify unreferenced evidence
supporting a party’s position. As such, review is limited to exhibits and specific portions of the
exhibits specifically cited by the parties. See Chavez v. Sec’y Fla. Dept. of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (“[D]istrict court judges are not required to ferret out delectable facts buried in a
massive record . . . .”).

                                            Page 2 of 11
     Case 7:20-cv-00648-LSC Document 28 Filed 01/15/21 Page 3 of 11




    ....

    (5) All Employees must arrive dressed and ready to work by their
    scheduled starting time. Any Employee who arrives after their
    scheduled starting time and/or unprepared may be sent home and the
    occurrence shall be considered a strike under this policy.

    ....

    (8) The only issue under this Article XV, Section (g) subject to Article
    XVI 2 shall be whether the absence resulting in a strike actually
    occurred.

    ....

    Article XVI—Settlement of Disputes

    ....

    Section (h)    Finality of Decision or Settlement

    Settlements reached at any step of the grievance procedure shall be final
    and binding on both parties and shall not be subject to further
    proceedings under this Article XVI except by mutual agreement.

    ....

    Article XVII—Discharge Procedure

    Section (a)    Just Cause Required

    No employee covered by this Agreement may be disciplined or
    discharged except for just cause. The burden shall be on the Employer
    to establish grounds for discharge in all proceedings under this
    Agreement.


2   Article XVI covers the settlement of disputes, including through arbitration.
                                      Page 3 of 11
       Case 7:20-cv-00648-LSC Document 28 Filed 01/15/21 Page 4 of 11




(Doc. 16-1 at 37–39, 44–45.)

      Nix was a mine operator for WMC. As a mine operator, Nix was also a

member of the union and subject to the CBA. Nix had a lengthy history of attendance

problems. Between January 2017 and October 2019, Nix received thirteen strikes

under Article XV, Section (g) of the CBA.3 On October 9, 2019, Nix was two minutes

tardy for his shift. Nix was previously at Strike 3. After he was tardy on October 9,

he reached Strike 4. Applying the CBA’s attendance policy, WMC terminated Nix

when he reached Strike 4.

      Following his termination, Nix initiated arbitration proceedings in accordance

with the CBA. Arbitrator Stone (“Stone”) was selected to settle the dispute. Stone

concluded that on October 9, 2019, Nix was tardy. Stone went on to determine that

Nix’s offense was not the type of offense that should always result in a discharge;

there were mitigating factors that weighed against discharge; and WMC lacked just

cause to terminate Nix’s employment for the stated offense. Thus, Stone reinstated

Nix and reduced his punishment from termination to suspension.




3     Employees’ strikes reset on the anniversary of their employment with WMC.

                                      Page 4 of 11
           Case 7:20-cv-00648-LSC Document 28 Filed 01/15/21 Page 5 of 11




    II.     STANDARD OF REVIEW


          Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact 4 and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine if “the record taken as a

whole could lead a rational trier of fact to find for the nonmoving party.” Hickson

Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th Cir. 2004). A genuine dispute as

to a material fact exists “if the nonmoving party has produced evidence such that a

reasonable factfinder could return a verdict in its favor.” Greenberg v. Bellsouth

Telecomms., Inc., 498 F.3d 1258, 1263 (11th Cir. 2007) (per curiam) (quoting Waddell

v. Valley Forge Dental Assocs., 276 F.3d 1275, 1279 (11th Cir. 2001)). The trial judge

should not weigh the evidence, but should determine whether there are any genuine

issues of fact that should be resolved at trial. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986).

          In considering a motion for summary judgment, trial courts must give

deference to the nonmoving party by “view[ing] the materials presented and all

factual inferences in the light most favorable to the nonmoving party.” Animal Legal

Def. Fund v. U.S. Dep’t of Agric., 789 F.3d 1206, 1213–14 (11th Cir. 2015) (citing



4       A material fact is one that “might affect the outcome of the case.” Urquilla-Diaz v. Kaplan
Univ., 780 F.3d 1039, 1050 (11th Cir. 2015).
                                          Page 5 of 11
          Case 7:20-cv-00648-LSC Document 28 Filed 01/15/21 Page 6 of 11




Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970)). However, “unsubstantiated

assertations alone are not enough to withstand a motion for summary judgment.”

Rollins v. TechSouth, Inc., 833 F.2d 1525, 1529 (11th Cir. 1987). Conclusory

allegations and a “mere scintilla of evidence in support of the nonmoving party will

not suffice to overcome a motion for summary judgment.” Melton v. Abston, 841 F.3d

1207, 1219 (11th Cir. 2016) (per curiam) (quoting Young v. City of Palm Bay, 358 F.3d

859, 860 (11th Cir. 2004)). In making a motion for summary judgment, “the moving

party has the burden of either negating an essential element of the nonmoving party’s

case or showing that there is no evidence to prove a fact necessary to the nonmoving

party’s case.” McGee v. Sentinel Offender Servs., LLC, 719 F.3d 1236, 1242 (11th Cir.

2013) (per curiam). Although the trial courts must use caution when granting

motions for summary judgment, “[s]ummary judgment procedure is properly

regarded not as a disfavored procedural shortcut, but rather as an integral part of the

Federal Rules as a whole.” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).


   III.    DISCUSSION


      When parties submit a case for arbitration pursuant to a CBA, the award “is

treated as a contractual obligation that can be enforced through a [29 U.S.C. § 185]

lawsuit.” United Steel v. Wise Alloys, LLC, 642 F.3d 1344, 1349 (11th Cir. 2011).

However, the Court’s authority to review an arbitration award is limited. See IMC-
                                     Page 6 of 11
           Case 7:20-cv-00648-LSC Document 28 Filed 01/15/21 Page 7 of 11




Agrico Co. v. Int’l Chem. Workers Council of United Food & Com. Workers, 171 F.3d

1322, 1325 (11th Cir. 1999). As such, a court may vacate an arbitration award only by

examining “whether an award is irrational, whether it fails to draw its essence from

the [CBA] or whether it exceeds the scope of the arbitrator’s authority.” Butterkrust

Bakeries v. Bakery, Confectionery & Tobacco Workers Intern. Union, 726 F.2d 698, 699

(11th Cir. 1984). If an arbitrator “issues an award that contradicts the express

language of the [CBA],” then the arbitrator “exceeds the scope of his authority and

issues an award that fails to draw its essence from the [CBA].” IMC-Agrico, 171 F.3d

at 1325.

      At issue is whether Stone exceeded his authority when he determined WMC

lacked just cause to terminate Nix, and whether Stone’s decision failed to draw its

essence from the CBA.

      WMC argues that Stone’s decision does not draw its essence from the CBA

because he made a just cause determination, which is contrary to the express

language of the CBA regarding discipline for absences. WMC states that the

language of the CBA makes it clear that the progressive discipline structure for

absences culminating with termination stands on its own and should not be subjected

to a just cause analysis, even though the CBA also states that an employee may not

be terminated except for just cause. WMC relies upon the fact that Article XV,


                                    Page 7 of 11
       Case 7:20-cv-00648-LSC Document 28 Filed 01/15/21 Page 8 of 11




Section (g) of the CBA makes it clear that the only issue that can be decided by an

arbitrator is “whether the absence resulting in the strike actually occurred.” As

Stone determined that Nix’s absence resulting in a Strike 4 being issued actually

occurred, that should have been the end of Stone’s decision.

      Defendants state that Stone was within his authority to conduct a just cause

analysis, and that his determination that WMC wrongly terminated Nix should

stand. Defendants argue that the arbitration decision should be binding, and that the

Court should be exceedingly deferential to Stone’s decision. While district courts

are limited in their review of arbitration awards, an arbitration award that does not

draw its essence from the CBA may be vacated; therefore, Defendants’ argument

that WMC cannot challenge the arbitration award because it is “final and binding on

both parties” is not persuasive. Defendants also rely upon the spirit and history of

arbitration to persuade the Court to enforce the arbitration award. While the Court

is mindful of the role it carries in reviewing an arbitration award, deference to the

arbitrator does not extend to awards that exceed his authority and fail to draw their

essence from the CBA.

      The crux of Defendants’ argument is that the attendance policy must be read

in conjunction with and not separate from the just cause provision, which is exactly

what Stone did in his decision. Defendants state that because Stone’s decision was


                                    Page 8 of 11
        Case 7:20-cv-00648-LSC Document 28 Filed 01/15/21 Page 9 of 11




arguably construing the CBA, the Court should be deferential to his decision as it

does draw its essence from the CBA.

      This case is similar to Warrior & Gulf Navigation Company v. United

Steelworkers, 996 F.2d 279 (11th Cir. 1993) (per curiam). In Warrior, a CBA governed

the employment relationship between the parties. Id. at 279–80. The CBA provided

that any “employee who tests positive [for drugs] a second time is subject to

immediate discharge.” Id. at 280 (internal quotation marks omitted). The CBA also

had a separate “just cause” provision. Id. The plaintiff terminated an employee who

failed a second drug test. Id. The parties entered into arbitration concerning the

employee’s termination. Id. Although the arbitrator determined that the employee

failed a second drug test, the arbitrator entered an award in favor of the employee,

reasoning that the employer lacked just cause to terminate him. Id. The employer

then filed an action in district court seeking a vacatur of the arbitration award. Id.

The court granted summary judgment in favor of the employer and vacated the

arbitration award. Id. The court reasoned that the CBA had an express provision that

provided for the employee’s termination, and that “the arbitrator had no discretion

to find that [the plaintiff] lacked ‘just cause’” to terminate the employee. Id. The

union appealed on behalf of the employee, and the Eleventh Circuit affirmed the

district court’s holding. Id. at 281.


                                        Page 9 of 11
         Case 7:20-cv-00648-LSC Document 28 Filed 01/15/21 Page 10 of 11




      Here, the CBA has a progressive discipline policy for attendance, which “shall

proceed” by issuing strikes for well-defined behavior. The CBA contains an express

provision: “Strike 4 = discharge.” Furthermore, the CBA states that the only issue

regarding the attendance policy that can be submitted to arbitration is “whether the

absence resulting in the strike actually occurred.” Stone concluded that the absence

resulting in Nix receiving a Strike 4 occurred, thus his inquiry should have stopped

there. Like in Warrior, where there was an express provision in the CBA regarding

termination for failing a drug test, this CBA has an express provision providing for

termination when an employee obtains his fourth strike. Furthermore, this section

of the CBA specifically provides that the only issue that can be submitted to

arbitration is whether the absence resulting in the strike occurred. Stone exceeded

his authority when he then determined that WMC lacked just cause to terminate Nix

because of mitigating circumstances, which means that his decision did not derive

from the essence of the CBA. Accordingly, the arbitration award is due to be vacated

and summary judgment is due to be granted in favor of WMC.


   IV.     CONCLUSION


      For the reasons stated above, summary judgment is due to be granted in

WMC’s favor. The arbitration award is due to be vacated. Defendants’ motion for



                                   Page 10 of 11
       Case 7:20-cv-00648-LSC Document 28 Filed 01/15/21 Page 11 of 11




summary judgment is due to be denied. A separate order consistent with this opinion

will be entered contemporaneously herewith.

      DONE and ORDERED on January 15, 2021.


                                              _____________________________
                                                    L. Scott Coogler
                                               United States District Judge
                                                                              202892




                                   Page 11 of 11
